Hon. Marjorie Taber Ogle            Opinion No. M-258
Executive    Secretary
Board of Vocational Nurse           Re:   Authority of the Board of
  Rxaminers                               Vocational Rurse Examiners
1008 Sam Houston Building                 to place an additional
Austin, Texas 78701                       charge upon candidates for
                                          re-examination, and to in-
                                          crease the application fees
Dear Mrs. Ogle:                           for reciprocity candidates.

          You have requested the opinion of this office re,gard-
ing the above matters. In this connection you have provided us
with the following information:

           "I-LB.1238 passed by the 60th Legisla-
      ture, Regular Session, amended Section 9
      of the Vocational Nurse Act (Article 4528~~
      Vernon's Texas Civil Statutes) to increase
      the application and examination fee from
      $10 to $15.

           Yhe purpose for this increase in fee
      is to offset the additional expense of ,a,d-
      ministering the State Board Test Pool examtna-
      tion which this Board proposes beginning with
      the October, 1968 examination. It is estimated
      that such additional expense to the agency will
      amount to at least $5 per candidate.

              "Our law as It is amended will take care
      of    testing for all new candidates; howver,
      we    ask your opinion as to whether we WOUld
      be    authorized under the Vocational Nurse Act
      to    charge an additional $5 for failures, past


                          - 1250-
Mrs. Marjorie Taber Ogle, page 2   (M-258)




     or future, who desire to rewrite the ex-
     amination. This type candidate requires
     the same expense as would a first-time can-
     didate.

         "Also, we would like to know if we
    would be authorized to charge a $15 applica-
    tion fee for reciprocity candidates seeking
    license in Texas which amount would be com-
    parable to the fee charged Texas nurses.
    Reciprocity applicants are not generally
    required to write examination again in
    Texas. They now pay $10."

          An administrative agency of the State has only the
power that is conferred upon it by the Legislature, and the
question df what may be charged by the Board is determinsble
only by examination of the particular authority delegated by
the Legislature. Section 9, Article 4528c, Vernon's,Civil
Statutes, provides, in part, as follows:

          Yhe following shall be the fees charged
     by the Board under this Act: application and
     examination fee, Fifteen Dollars ($15): fee
     of Ten Dollars ($10) for licensing existing
     Vocational Nurses in accordance with Section
     6 hereof; annual renewal fee, Two Dollars ($2);
     penalty for late annual renewal fee, Two Dol-
     lars ($2); fee for license by reciprocity,
     Ten Dollars ($10); fee for accrediting train-
     ing programs, Twenty-five Dollars ($25).



          You are therefore advised that it is the opinion
of this office that the Board does not have the authority
to charge an additional $5 for failures who desire to re-take
the examination for licensing. However, we would point out
that if, pursuant to the power of the Board to make rules
and regulations under Section 4(b), Article~4528c, the Board
were to adopt a rule requiring a new application from persons


                       -   1251-
.        -




Mrs. Marjorie Taber Ggle, page 3 (M-258)



desiring to re-take the examination, the $15 fee required
by Section 9 would be again payable.

          With regard to your question concerning an in-
crease in the application fee for reciprocity candidates
seeking license in Texas, your attention is directed to
the specific provisions of Section 9, supra, whereby the
Legislature has adopted a $10 fee for such licensing. The
Board has no authority to vary the license fee so established.


                         SUMMARY

              The various fees collectible by the Board
         of Vocational Nurse Rxaminers are established
         by Sec. 9, Art. 4528~. V.C.S. The Board may
         neither increase nor vary these established
         fees. The Board may, by proper rule or regula-
         tion, require a new application, together with
         fee, from persons desiring to re-take the pro-
         fessional examination.

                                     truly yours,


                                          cz7-
                                         . MARTIN
                                    ney General of Texas

Prepared by Malcolm L. QuiCk-'
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Fisher Tyler
Alan Minter
Richard Choate
Wardl~owLane
A. J. CARUBBI, JR.
Executive Assistant

                          -1252-